DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10, 12, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0070839 to Mihelich et al. (“Mihelich”).
As to claims 1, 12 and 20, Mihelich discloses a decorrelator, a decorrelation method and a computer program product for decorrelating an input signal [Mihelich Abstract, Figs. 9-10] comprising: a controllable allpass filter arrangement configured to phase shift the input signal by a phase shift [paragraphs 0051, 0056-0057], the controllable allpass filter arrangement comprising one or more controllable allpass filter stages connected in series [Fig. 10: 1072-1…1072-n, paragraphs 0056] and each controllable allpass filter stage having a filter quality factor and a cut-off frequency [paragraphs 0059, 0061, 1066]; and a filter controller operatively connected to the controllable allpass filter arrangement and configured to control at least one of the filter quality factor and the cut- off frequency of the one or more controllable allpass filter stages to change over time [Fig. 10: 1080, paragraphs 0037, 0056, 0066, 0068].
As to claims 7 and 15, Mihelich discloses wherein the one or more controllable allpass filter stages have a parametric filter structure [paragraphs 0056-0066].
As to claims 10 and 18, Mihelich discloses wherein the filter controller is configured to detect a correlation between the input signal and at least one comparison signal, and to control at least one of the filter quality factor and the cut-off frequency of the one or more controllable allpass filter stages dependent on the correlation [paragraphs 0053-0054, 0069].
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0070839 to Mihelich et al. (“Mihelich”) in view of Non-Patent Literature “A Mixed Decorrelation Approach for Stereo Acoustic Echo Cancellation Based on the Estimation of the Fundamental Frequency” to Romoli et al. (“(“Romoli”).  
As to claim 2, Mihelich discloses the decorrelator of claim 1 (see rejection of claim 1).
Mihelich does not expressly disclose wherein the cut-off frequency is fixed and the filter quality factor is time varying.   
In the same or similar field of invention, Romoli discloses wherein the cut-off frequency is fixed and the filter quality factor is time varying [Romoli page 692: column 2: lines 1-30 “adaptive coefficient K0, related to the tracked frequency…”].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mihelich to have wherein the cut-off frequency is fixed and the filter quality factor is time varying as taught by Romoli.  The suggestion/motivation would have been to lower the required workload by providing computational complexity based on real operations [Romoli page 692: column 1: paragraph 2].  
As to claims 3 and 13, Romoli discloses wherein the cut-off frequency is within a restricted frequency range [Romoli page 691: column 1: paragraph 4, Fig. 3, page 693, column 1]. In addition, the same motivation is used as the rejection of claim 2.
As to claim 4, Romoli discloses wherein the cut-off frequency is selected based on a psychoacoustic scale [page 691, column 1, paragraphs 3-4, page 692: column 1: paragraph 4]. In addition, the same motivation is used as the rejection of claim 2.
As to claims 5 and 14, Romoli discloses wherein the filter quality factor is restricted to be within a given range [paragraphs 0042, 0059-062: starting and stopping point in frequency spectrum]. Romoli page 691: column 1: paragraph 4, Fig. 3, page 693, column 1, page 694:column 1, paragraph 1]. In addition, the same motivation is used as the rejection of claim 2.
As to claim 6, Romoli discloses wherein the given range of the filter quality factor is adjustable [Romoli page 692: column 2: lines 1-30: “adaptive coefficient K0…”].
As to claims 8 and 16, Romoli discloses wherein the one or more controllable allpass filter stages have a Lattice ladder filter structure [page 692 column 2, fig. 2]. In addition, the same motivation is used as the rejection of claim 2.
Claims 9, 11, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0070839 to Mihelich et al. (“Mihelich”) in view of U.S. Patent Application Publication No. 20140185811 to Stein et al. (“Stein”).  
As to claims 9 and 17, Mihelich discloses the decorrelator of claim 1 and the decorrelator method of claim 12 (see rejection of claims 1 and 12).
Mihelich does not expressly disclose wherein the filter controller comprises a random generator configured to generate random control signals to control at least one of the filter quality factor and the cut-off frequency of the one or more controllable allpass filter stages.   
In the same or similar field of invention, Stein discloses wherein the filter controller comprises a random generator configured to generate random control signals to control at least one of the filter quality factor and the cut-off frequency of the one or more controllable allpass filter stages [Stein paragraphs 0003, 0040-0041].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mihelich to have feature of wherein the filter controller comprises a random generator configured to generate random control signals to control at least one of the filter quality factor and the cut-off frequency of the one or more controllable allpass filter stages as taught by Stein.  The suggestion/motivation would have been to provide a hybrid filter to easily control the length of the response used for decorrelation. Also, to achieve higher decorrelation and higher initial echo density. Additionally, the FIR hybrid filter may be easily ported for implementation in both time and frequency domain architectures [Stein paragraph 0049].  
As to claims 11 and 19, Stein discloses wherein at least one of the filter quality factor and the cut-off frequency is interpolated over time [Stein paragraphs 0042]. In addition, the same motivation is used as the rejection of claims 9 and 17.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652